Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-18 are pending in the instant application and are examined on the merits herein.
Priority
The instant application claims foreign priority to CN 201811106059.3 filed on 9/21/2018. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application on 6/27/2019. However, it is noted that the certified copy of the foreign priority document is not accompanied by an English translation and statement of translation accuracy, thus foreign priority has not been perfected. (see MPEP 2152.01 and 37 CFR 1.55) Until such time as an English translation of the foreign priority document is made of record the effective filing date of the instant application is considered to be 6/27/2019.

Information Disclosure Statement
The information disclosure statement (IDS) dated 6/27/2019 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS has been placed in the application file and the information therein has been considered as to the merits.


Claim Objection
Claim 6 is objected to for minor informalities. Specifically, it appears, based on language on other claims, such as claim 7, that the intent was for claim 6 to read, “wherein after the cross-linking reaction is completed…”.

	Claim Rejections - 35 USC § 112—Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 7 is rejected for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  Preferences, options and examples are properly set forth in the specification, but when included in the claims lead to confusion over the intended scope of the claim. See MPEP § 2173.05(d). For examination purposes, the broadest claim limitation(s) will be considered without taking into account preferences or examples.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cui et al. (Carb. Poly., 2016, PTO-892).
Cui et al. discloses a crosslinked hyaluronic acid (HA) hydrogel wherein said crosslinking occurs via reaction of the HA backbone with BACystine. (Sec. 2.2.2, see Figure 1 for crosslink structure)
It is noted that the disclosure of Cui et al. does not produce a HA hydrogel by the same series of steps as instantly claimed.  However, the instant claims are considered “product-by-process” claims and it is the structure of the final product that defines the patentable limitations. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Accordingly, the instant claims are anticipated by the cited prior art.

	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 9-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Spatz et al. (WO 2017/005362 A1, PTO-892).
Spatz et al. discloses a crosslinked hyaluronic acid gel and process for making said gel wherein hyaluronan hydrogels were synthesized by mixing a thiolated hyaluronic acid derivative (HS-HA) solution with a crosslinker (CL) solution. HS-HA and the CL were dissolved separately in a solution of TRIS in balanced salt solution (BSS) (0.4 M, pH = 8. 5) , which was oxygen purged using Argon gas before use. The HA and the CL solutions were mixed in a ratio of V(HA solution)/V(CL solution) = 7:3. The final concentration of HS-HA varied from 5 mg/ml to 15 mg/mL and the ratio of acrylamide groups to active thiols from 0.2-0.8. The gels were formed under oxygen exclusion at different temperatures depending on the used crosslinker. Exemplary crosslinkers used were NENA (N3 ,N5-bis(2-acrylamidoethyl) pyridine-3,5-dicarboxamide) , MBAA (N,N'-methylenbisacrylamide), PEG-DA (polyethylen(glycol) diacrylamide). (p. 14) Spatz et al. further discloses that: i) additional crosslinkers include 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that: 
A) One could reasonably substitute N,N-bis(acryloyl)cystamine, as a CL for any of the exemplified CLs of Spatz because Spatz clearly teaches N,N-bis(acryloyl)cystamine as a functionally equivalent CL; 
B) The instant mass ratio of HA:crosslinker of (1-30):1, is anticipated by that of Spatz et al. at 7:3 (i.e. 2.5:1); and 
C) The instant concentration of HA at 1% lies within the concentration range of HS-HA at 5-15 mg/mL of Spatz, which is equivalent to 0.5-1.5% HS-HA, wherein when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). (MPEP § 2144.05(I)) Moreover, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP § 2144.05(II))  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
prima facie obvious over the teachings of the prior art. 

Claims 4-7 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Spatz et al. (WO 2017/005362 A1, PTO-892), as applied to claim 1, in view of Sun et al. (CN 106397846A, 2017, PTO-892).
The disclosure of Spatz et al. is referenced as discussed above. Spatz suggests different temperatures of crosslinking but does not explicitly disclose a temperature range. Spatz et al. does not teach crosslinking time and does not teach dialysis/lyophilization of the obtained hydrogel.
Sun et al. discloses a process for making a crosslinked hyaluronic acid gel by reacting HA with a crosslinking agent, in alkaline media, at 40-60 °C for 0.5-6 hours, wherein after said gel is made it is processed by dialysis in PBS buffer (PBS buffer used was self-prepared, in every 1000 mL contains 17g of NaCl, 490mg of NaH2PO, and 41.12g of Na2HPO) for 24-36 hours then freeze-dried. (¶0022, 0045)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that one could modify the process of Spatz for preparing a crosslinked HA hydrogel, by varying the crosslinking temperature, varying the crosslinking time and purifying/isolating said gel via dialysis/freeze-drying, thereby arriving at the instant invention, because Spatz and Sun are clearly analogous art with respect to methods of preparing crosslinked HA hydrogels in an alkaline environment. The dialysis conditions and the crosslinking reaction temperature of Sun overlap that of the instant claims. When the claimed ranges “overlap or lie inside ranges disclosed by prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). (MPEP § 2144.05(I)) Moreover, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP § 2144.05(II))  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
 It is noted that Sun does not explicitly teach the instant crosslinking reaction time. However, one of ordinary skill in the art would readily recognize the chemical difference between the crosslinkers used by Spatz and Sun and make appropriate adjustment to the reaction time by routine experimentation. Sun identifies the crosslinking time as a result effective variable which may be varied within a wide range. The adjustment of particular conventional working conditions (e.g., determining result effective variable ranges beneficially taught by the cited references) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of one of ordinary skill in the art.  See also MPEP § 2144.05. 
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Spatz et al. (WO 2017/005362 A1, PTO-892), as applied to claim 1, in view of Sun et al. (CN 106397846A, 2017, PTO-892), further in view of Zhu et al. (CN 104491854 A, 2015, PTO-892).
The disclosure of Spatz/Sun is referenced as discussed above. The combined prior art does not teach specific freeze-drying conditions.
Zhu et al teaches that the freeze-drying process includes a pre-freezing stage, a sublimation drying stage, and a desorption drying stage; wherein:
Pre-freezing stage - temperature is -55 to -45 °C, which takes 2 to 3 hours;
Sublimation and drying stage - carried out in two steps;
Sublimation drying step 1: temperature is -35 to -30 °C, and it takes 12 hours;
Sublimation drying step 2: temperature is -20 to -10°C, and it takes 8 hours;
Desorption and drying stage - temperature is 15 to 20°C, and it takes 10 hours. (¶0014-0024)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that one could modify the freeze-drying process of Spatz/Sun, by using the specific freeze-drying steps of Zhu, thereby arriving at the instant invention. It is noted that Zhu is not directed towards preparation of hydrogels, however, Zhu is considered analogous art because Zhu discloses teachings specifically with respect to the process of freeze-drying that are reasonably pertinent, to all fields of endeavor where the cross-disciplinary method of freeze-drying is applied. In order for a In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004). The examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. 
Moreover, the freeze-drying conditions of Zhu overlap with that of the instant claims. When the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). (MPEP § 2144.05(I)) Moreover, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP § 2144.05(II))  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

	Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	/DALE R MILLER/           Primary Examiner, Art Unit 1623